UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6147


JOHN A. BELL,

                Plaintiff - Appellant,

          v.

CONMED,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:12-cv-01300-JCC-JFA)


Submitted:   April 25, 2013                    Decided: April 30, 2013


Before AGEE and    WYNN,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John A. Bell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              John    A.    Bell   seeks    to    appeal       the    district      court’s

dismissal     without       prejudice      of    his   42     U.S.C.    §    1983    (2006)

complaint for failing to abide by the order of the court.                             This

court   may    exercise       jurisdiction        only      over     final   orders,    28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                             The

order Bell seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                         Bell may be able

to save his action by particularizing his complaint and amending

it to comply with the district court’s order.                         See Domino Sugar

Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67

(4th Cir. 1993).           Accordingly, we deny leave to proceed in forma

pauperis and dismiss the appeal for lack of jurisdiction.                               We

dispense      with    oral     argument         because       the    facts    and    legal

contentions     are    adequately       presented        in    the    materials      before

this court and argument would not aid the decisional process.



                                                                               DISMISSED




                                            2